      Case 5:20-cr-00519-FB Document 10 Filed 11/04/20 Page 1 of 11

                                                                                             FILED
                                                                                       November 04, 2020
                                                                                       CLERK, U.S. DISTRICT COURT
                                                                                       WESTERN DISTRICT OF TEXAS

                                                                                                   BC
 SEALED                       UNITED STATES DISTRICT COURT
                                                                                  BY
                                                                                                         DEPUTY


                               WESTERN DISTRICT OF TEXAS

                                   SAN ANTONIO DIVISION


 UNITED STATES OF AMERICA                                           P-CR-O51 9-F.B
 V.                                                 INDICTMENT
 ZACHARY WAYNE CROWELL, (1), and                    [Violations:
 BRANDON JAMES WAGGONER, (2)                        Counts 1-6: Bank Fraud, 18 U.S.C.      1344
                                                      and 2;
                                                    Counts 7-il: Mail Theft, 18 U.S.C. § 1708;
                                                    Counts 12-15: Access Device Fraud, 18
                                                     U.S.C. § 1029;
                                                    Counts 16-17: Aggravated Identity Theft,
                                                      18 U.S.C. §1028A;
                                                    Count 18: 18 U.S.C. § 922(a)(6); False
                                                     Statements in Acquisition of Firearms,
                                                    Count 19: 18 U.S.C. § 922(g)(i), Felon in
                                                     Possession.J
                                                    Forfeiture
 THE GRAND JURY CHARGES:

                               COUNTS ONE THROUGH SIX
                                  [18 U.S.C. § 1344 & 2J

       From on or about January 1, 2019, and continuing until on or about August 13, 2019, in

the Western District of Texas, the Defendants,

                          ZACHARY WAYNE CROWELL, (1), and
                           BRANDON JAMES WAGGONER, (2),

aided and abetted by each other, and by others known and unknown to the Grand Jury,

knowingly and willfully devised a scheme to defraud Chase Bank, N.A., (hereinafter "Chase"),

the deposits of which were insured by the Federal Deposit Insurance Corporation, and Randolph

Brooks Federal Credit Union, (hereinafter "I .BFCU") the deposits of which were insured by the

National Credit Union Share Insurance Fund.
       Case 5:20-cr-00519-FB Document 10 Filed 11/04/20 Page 2 of 11




                                    THE SCHEME TO DEFRAUD

          It was a part of the scheme to defraud that the Defendants, and others aiding and abetting

 them, broke into mailboxes and stole both outgoing and incoming U.S. mail including but not

 limited to checks.

          it was further a part of the scheme that the Defendants, and others aiding and abetting

them, altered the payee name on checks to be that of one of the Defendants.

          It was further a part of the scheme that one of the Defendants would deposit the altered

check into his financial institution account.

          It was further a part of the scheme that a Defendant would then utilize the funds credited

to his account.

                               THE EXECUTIONS OF THE SCHEME

         On or about the dates listed below, for the counts listed below, the Pefendant listed

below, aided and abetted by the other Defendant, knowingly and willfully executed the scheme

by depositing the check listed below in the financial institution listed below in the amount listed

below.

COUNT          DATE           DEFENDANT               CHECK #         INSTITUTION    AMOUNT
One            6/12/2019      CROWELL (1)             1424            RBFCU          $3,000 00
Two            6/29/2019      WAGGONER, (2)           25023           RBFCU          $1,024 90
Three          6/24/2019      CR0 WELL, (1)           2719            RBFCU          $2,000 00
Four           7/16/2019      WAGGONER, (2)           068042          RBFCU          $4,992.00
Five           7/24/2019      CROWELL, (1)            22936           CHASE          $1,000.00
Six            7/29/2019      CROWELL, (1)            067840          CHASE          $4,247.70

         All in violation of Title 18, United States Code,   §   1344 and 2.




                                                  2
      Case 5:20-cr-00519-FB Document 10 Filed 11/04/20 Page 3 of 11




                                          COUNT SEVEN
                                          [18 U.S.C. § 1708]

         On or about August 6, 2019, in the Western District of Texas, the defendant,

                                   ZACHARY WAYNE CR0 WELL, (1),

  did unlawfully have in his possession mail which had been stolen, taken, embezzled and

 abstracted from a mail receptacle which was an authorized depository for mail matter, knowing

 the said to have been stolen, taken, embezzled and abstracted from an authorized depository
                                                                                             for
 mail matter.

         In violation of Title 18, United States Code, Section I 7O8

                                          COUNT EIGhT
                                         [18 U.S.C. § 17081

        On or about August 6, 2019, in the Western District of Texas, the defendant,

                             BRANDON JAMES WAGGONER, (2),

 did unlawfully have in his possession mail which had been stolen, taken, embezzled and

 abstracted from a mail receptacle which was an authorized depository for mail matter, knowing

the said to have been stolen, taken, embezzled and abstracted from an authorized depositoiy
                                                                                            for
mail matter.

        In violation of Title 18, United States Code, Section 1708.

                                          COUNT NINE
                                        [18 U.S.C. § 1708]

       On or about September 17, 2019, in the Western District of Texas, the defendant,

                                 ZACHARY WAYNE CR0 WELL, (1)

did unlawfully have in his possession mail which had been stolen, taken, embezzled and

abstracted from a mail receptacle which was an authorized depository for mail matter, knowing
      Case 5:20-cr-00519-FB Document 10 Filed 11/04/20 Page 4 of 11




  the said to have been stolen, taken, embezzled and abstracted from an authorized depository for

  mail matter.

         In violation   of Title   18, United States Code, Section 1708.

                                               COUNT TEN
                                             [18 U.S.C. § 1708]

         On or about October 3, 2019, in the Western District of Texas, the defendant,

                                       ZACHARY WAYNE CROWELL,(1),

 did unlawfully have in his possession mail which had been stolen, taken, embezzled and

 abstracted from a mail receptacle which was an authorized depository for mail matter, knowing

 the said to have been stolen, taken, embezzled and abstracted from an authorized depository for

 mail matter.

        In violation of Title 18, United States Code, Section 1708.

                                            COUNT ELEVEN
                                            [18 U.S.C. § 1708]

        On or about October 21, 2020, in the Western District of Texas, the defendant,

                                      ZACHARY WAYNE CR0WELL, (1),

did unlawfully have in his possession mail which had been stolen, taken, embezzled and

abstracted from a mail receptacle which was an authorized depository for mail matter, knowing

the said to have been stolen, taken, embezzled and abstracted from an authorized depository for

mail matter.

       In violation   of Title   18, United States Code, Section 1708.
      Case 5:20-cr-00519-FB Document 10 Filed 11/04/20 Page 5 of 11




                                         COUNT TWELVE
                                         [18 U.S.C. § 1029]

         On or about August 6, 2019, in the Western District of Texas, the Defendant,

                               ZACHARY WAYNE CR0 WELL, (1),

 knowingly and with intent to defraud, possessed over      15   unauthorized access devices, to wit:

 social security cards, checks, credit cards, and identification documents, said possession

 affecting interstate   and foreign commerce, in that the unauthorized access devices had been

 transported through the United States Mail.


         in violation of Title 18, United States Code, §   I   029(a)(3) and (c)(1)(a)(i).

                                       COUNT THIRTEEN
                                        [18 U.S.C. § 10291

        On or about August 6, 2019, in the Western District of Texas, the Defendant,

                              BRANDON JAMES WAGGONER, (1),

 knowingly and with intent to defraud, possessed over 15 unauthorized access devices, o wit:

 social security cards, checks, credit cards, and identification documents,    said possession

affecting interstate and foreign    commerce,    in that the     unauthorized access devices had been

transported through the United States Mail.

        in violation of Title 18, United States Code, §    l029a)(3) and (c)(l )(a)(i).

                                      COUNT FOURTEEN
                                       [18 U.S.C. § 10291

       On or about September 8, 2019, in the Western District of Texas, the Defendant,

                              ZACHARY WAYNE CR0 WELL, (1),

knowingly and with intent to defraud, used an unauthorized access device, to wit: a Visa credit

card issued by Wells Fargo Bank, with an account number ending in 6606, and by such conduct

between September 8, 2019, and September 17, 2019, purchased merchandise and other goods in
         Case 5:20-cr-00519-FB Document 10 Filed 11/04/20 Page 6 of 11




    the aggregate amount of $1,870.31, said use affecting interstate and foreign commerce in that the

    Visa credit card and the merchandise and other goods had travelled in interstate and foreign

    commerce.

            In violation of Title 18, United States Code, § 1029(a)(2) and (c)(1)(B).

                                           COUNT FIFTEEN
                                            [18 U.S.C. § 10291

           On or about September 17, 2019, in the Western District of Texas, the Defendant,

                                 ZACHARY WAYNE CR0 WELL, (1),

    knowingly and with intent to defraud, possessed over 15 unauthorized access devices, to wit:

personal and business checks, credit cards, debit cards, U.S. passports, drivers licenses, and

identification documents, said possession affecting interstate and foreign commerce, in

that the unauthorized access devices had been transported through the United States Mail.
           in violation of Title 18, United States Code, §   1029(a)(3) arid (c)(l)(a)(i).

                                          COUNT SIXTEEN
                                          [18 U.S.C. § 1028A]

          On or about September 8, 2019, in the Western District of Texas, the Defendant,

                                 ZACHARY WAYNE CR0 WELL, (1)

did knowingly possess, without lawful authority, a means of identification of another person

during and in relation to a felony violation enumerated in Title 18, United States Code,

§    1028A(c), to wit: Access Device Fraud in violation of Title 18, United States Code,

§    1029(a)(2), knowing that the means of identification belonged to another actual person.

          In violation of Title 18, United States Code, § 1028A(a)(l).
      Case 5:20-cr-00519-FB Document 10 Filed 11/04/20 Page 7 of 11




                                          COUNT SEVENTEEN
                                           [18 U.S.C. §1028AJ

         On or about August 24, 2020, in the Western District of Texas, the Defendant,

                                 ZACHARY WAYNE CR0WELL, (1),

 did knowingly possess, without lawful authority, a means of identification of another person

 during and in relation to a felony violation enumerated in Title 18, United States Code,

 § I 028A(c),   to wit: false statements in connection with the acquisition of firearms in violation of

Title 18, United States Code,    §   922(a)(6), knowing that the means of identification belonged to

another actual person.

        In violation of Title 18, United States Code,    §   1028A(a)(l).

                                          COUNT EIGHTEEN
                                          [18 U.S.C. § 922(a)(6)J

        On or about August 24, 2020, in the Western District of Texas, the Defendant,

                                ZACHARY WAYNE CR0 WELL, (1),

in connection with the acquisition of a firearm, to wit: a S&W M&P Shield .4Ocal handgun, from

Academy Sports and Outdoors Store 25, a licensed dealer of firearms knowingly furnished and

exhibited a false, fictitious, and misrepresented identification to which identification was

intended and likely to deceive Academy Sports and Outdoors Store 25 as to a fact material to the

lawfulness of such acquisition of the said firearm to the Defendant under chapter 44 of Title 18,

in that the defendant represented himself to be a person known to the Grand Jury but identified

herein only as G.M.C.

       In violation of Title 18, United States Code, § 922(a)(6) and 924(a)(2).
       Case 5:20-cr-00519-FB Document 10 Filed 11/04/20 Page 8 of 11




                                            COUNT NINETEEN
                                           [18 U.S.C. § 922(g)(1)J

         On or about August 24, 2020, in the WesternDistrict of Texas, the Defendant,

                                 ZACHARY WAYNE CR0 WELL, (1),

knowing that he had been convicted of a crime punishable by imprisonment for a term exceeding

one year did knowingly possess a firearm, to wit: a S&W M&P Shield .4Ocal handgun, serial

number JFE6296, said firearm having been shipped and transported in interstate commerce.

         In violation of Title 18, United States Code,          §   922(g)(l) and 924(a)(2).

      NOTICE OF UNITED STATES OF AMERICA'S DEMAND FOR FORFEITURE
                          [SeeFed. R. Ciim. P. 32.21
                                                           I.
                         Bank Fraud Violations and Frfeiture Statutes
                     [Title 18 U.S.C. § 1344 subject to forfeiture pursuant to
                          Title 18 U.S.C. § 1028(b)(5) and 982(a)(2)B)]

         As a result of the foregoing criminal violations set forth in Counts One through Six, the

United States of America gives notice to the Defendants of its intent to seek the forfeiture of the

properties described below upon conviction pursuant to              FED. R. CRIM. P.   32.2 and Title 18 U.S.C.

§   982(a)(2)(A), which state:

     Title 18 U.S.C. § 982. Criminal forfeiture

         (a)2) The court, in imposing sentence             on a person convicted   of a violation of, or a
         conspiracy to violate

             (A) section... 1344.   . .   of this title,

             shall order that the person forfeit to the United States any property constituting, or
             derived from, proceeds the person obtained directly or indirectly, as the result of
             such violation.
     Case 5:20-cr-00519-FB Document 10 Filed 11/04/20 Page 9 of 11




                                                      II.
                         Mail Theft Violations and Forfeiture Statutes
    [Title 18 U.S.C. § 1708, subject to forfeiture pursuant to Title 18 U.S.C. § 981(a)(1)(C),
               made applicable to criminal forfeiture by Title 28 U.S.C. § 2461J

              As a result of the foregoing criminal violations set forth in Counts Seven through Eleven,

the United States of America gives notice to the Defendants of its intent to seek the forfeiture of

the properties described below upon conviction pursuant to          FED. R. CRIM. P.   32.2 and Title 18

U.S.C. § 981(a)(l)(C), made applicable to criminal forfeiture by Title 28 U.S.C. § 2461, which

states:

           Title 18 U.S.C. § 981. Civil forfeiture
                   (a) (1) The following property is subject to forfeiture to the United States:
                        (C) Any property, real or personal, which constitutes or is derived from
                        proceeds traceable to... any offense constituting "specified unlawful activity"
                        (as defined in section 1 956(c)(7) of this title), or a conspiracy to commit such
                        offense.

        Title 18 U.S.C. § 1708 Mail Theft is an offense constituting "specified unlawful activity"
as defined in Title 18 U.S.C. § 1956(c)(7).

                                                    III.
                         Access Device Fraud Violations and Forfeiture Statutes
                         [Title 18 U.S.C. § 1029 subject to forfeiture pursuant to
                          Title 18 U.S.C. § 1029(c)(1) & (2) and 982(a)(2)(B)J

          As a result of the foregoing criminal violations set forth in Counts Twelve through Fifteen,

the United States of America gives notice to the Defendants of its intent to seek the forfeiture of

the properties described below upon conviction pursuant to         FED. R. CRIM. P.    32.2 and Title 18

U.S.C.    §     1029(c)(1) & (2) and 982(a)(2)(B), which state:

   Title 18 U.S.C. § 1029

                Penalties.
          (1) Generally.
          is-
                            -   The punishment for an offense under subsection (a) of this section


              (C) in either case, forfeiture to the United States of any personal property used or
              intended to be used to commit the offense.
          (2) Forfeiture proceedings.The forfeiture of property under this section, including
    Case 5:20-cr-00519-FB Document 10 Filed 11/04/20 Page 10 of 11




        any seizure and disposition of the property and any related administrative and judicial
        proceeding, shall be governed by section 413 of the Controlled Substances Act....

    Title 18 U.S.C. § 982. Criminal forfeiture

        (a)(2) The court, in imposing sentence on a person convicted of a violation of, or a
        conspiracy to violate
            ***
           (B) section... 1029.. . of this title,
           shall order that the person forfeit to the United States any property constituting, or
           derived from, proceeds the person obtained directly or indirectly, as the result of
           such violation.

                                                 IV.
                           Identity Theft Violations and Forfeiture Statutes
                      [Title 18 U.S.C. § 1028A subject to forfeiture pursuant to
                            Title 18 U.S.C. § 1028(b)(5) and 982(a)(2)(B)J

       As a result of the foregoing criminal violations set forth in Counts Sixteen through

Seventeen, the United States of America gives notice to the Defendants of its intent to seek the

forfeiture of the properties described below upon conviction pursuant .to   FED. R. CRIM. P.   32.2 and

Title 18 U.S.C.   §   1028(b)(S) and 982(a)(2)(B), which state:

   Title 18 U.S.C. § 1028 Fraud and related activity in connection with identification
   document, authentication features and information

       (b) The punishment for an offense under subsection (a) of this section    is
           (5) in the case of any offense under subsection (a), forfeiture to the United State of any
               personal property used or intended to be used to commit the offense; and...

   Title 18 U.S.C. § 982. Criminal forfeiture

       (a)(2) The court, in imposing sentence on a person convicted of a violation of or a
       conspiracy to violate
           ***
          (B) section... 1028 .. . of this title,
          shall order that the person forfeit to the United States any property constituting, or
          derived from, proceeds the person obtained directly or indirectly, as the result of
          such violation.
           Case 5:20-cr-00519-FB Document 10 Filed 11/04/20 Page 11 of 11




                                                             V.
                              Firearm Violations and Forfeiture Statutes
       [Title 18 U.S.C. § 922(a)(6) and (g)(1), subject to forfeiture pursuant to Title 18 U.S.C.
                                                                                                  §
             924(d)(1), made applicable to criminal forfeiture by Title 28 U.S.C. § 2461(c)1

                    As a result of the criminal violations set forth in Counts Eighteen through Nineteen, the

    United States of America gives notice to the Defendant ZACHARY WAYNE CR0 WELL of its

    intent to seek the forfeiture of the properties described below upon conviction pursuant to FED.            R.

 CRIIvI.           P. 32.2 and Title 18 U.S.C. § 924(d)(l), made applicable to criminal forfeiture by Title 28

 U.S.C. § 2461(c), which states the following:

                   Title 18 U.S.C. § 924. Penalties

                           (d)(l) Any firearm or ammunition involved in or used in any knowing
                           violation of subsection. . .(a)(6).. (g). . or any violation of any other
                           criminal law of the United States. . . shall be subject to seizure and forfeiture.


                   This Notice of Demand for Forfeiture includes, but is not limited to, the following property.


                       1. Smith &Wesson M&P Shield .4Ocal handgun, serial number JFE6296; and
                       2. Any and all firearms, ammunition, and/or firearm accessories involved in or used
                          in the commission of the criminal offense(s).




                                                                                               -- -- __Iii
GREGG N. SOFER
United States Attorney

V
 Afl   I  A A
           I
    VJLLIIUVI
               I   i
                           Digitafty signed by
                           VALLIAM HARRIS

H    A DIISPate: 2020.11.02
                           151&14-060

WILLIAM R. HARRIS
Assistant United States Attorney
